United States Court of Appeals
                    For the First Circuit

No. 20-1236

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                  EDILIO BENJAMIN-HERNANDEZ,

                     Defendant, Appellant.


No. 20-1295

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                  JOHANNI BALBUENA-HERNANDEZ,

                     Defendant, Appellant.

                         ERRATA SHEET


     The opinion of this Court, issued on September 21,2002, is
amended as follows:

    On page 10, line 12 replace "Lara" with "Lara"